Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-14-00581-CV

 Dean DAVENPORT; Dillon Water Resources, Ltd.; 5D Drilling and Pump Service, Inc. f/k/a
  Davenport Drilling & Pump Service, Inc.; 5D Water Resources, LLC f/k/a Davenport Oper.,
  LLC; Water Exploration Co., Ltd.; WAD, Inc.; Water Investment Leasing Company, LLC;
            Blue Gold Resources Management, LLC; Blue Gold Properties, LLC;
                            and Blue Gold Development, LLC;
                                        Appellants

                                                v.

                   Tom HALL; Thomas C. Hall, P.C.; and Blake Dietzmann;
                                      Appellees

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-CI-03086
                          Honorable Peter A. Sakai, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE RIOS

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is REVERSED, and judgment is RENDERED that (1) Appellees Tom Hall; Thomas C. Hall,
P.C.; and Blake Dietzmann take nothing on their claims for litigation expenses and attorneys’ fees
and (2) Appellants Dillon Water Resources, Ltd.; 5D Drilling and Pump Service, Inc. f/k/a
Davenport Drilling & Pump Service, Inc.; 5D Water Resources, LLC f/k/a Davenport Oper., LLC;
Water Exploration Co., Ltd.; WAD, Inc.; Water Investment Leasing Company, LLC; Blue Gold
Resources Management, LLC; Blue Gold Properties, LLC; and Blue Gold Development, LLC
recover their court costs in the trial court from Appellees Tom Hall; Thomas C. Hall, P.C.; and
Blake Dietzmann. The remainder of the judgment is AFFIRMED.

        It is ORDERED that Appellants Dean Davenport; Dillon Water Resources, Ltd.; 5D
Drilling and Pump Service, Inc., f/k/a Davenport Drilling & Pump Service, Inc.; 5D Water
Resources, LLC f/k/a Davenport Oper., LLC; Water Exploration Co., Ltd.; WAD, Inc.; Water
Investment Leasing Company; Blue Gold Resources Management, LLC; Blue Gold Properties,
LLC; and Blue Gold Development, LLC recover their costs on appeal from Appellees Tom Hall;
Thomas C. Hall, P.C.; and Blake Dietzmann.
                                                                                    04-14-00581-CV


        The record shows that Appellant Dean Davenport filed a cash deposit in lieu of bond with
the district clerk. It is ORDERED that the district court clerk release the cash deposit in lieu of
bond to Deborah G. Hankinson, as attorney for Appellant Dean Davenport.

       SIGNED April 10, 2019.


                                                 _____________________________
                                                 Irene Rios, Justice




                                               -2-